DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 07/29/2022, claims 2, 3, and 9 have been cancelled.  Claim 21 had been cancelled in a previous communication.  Claims 1, 4-8, 10-20, and 22 are pending.   Claims 16-19 stand withdrawn without traverse.  

Claims 1, 4-8, 10-15, 20, and 22 are under current examination.  
All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the term “suitable” to characterize the moiety and the derivative with a hydrophobic character.  This renders the claim indefinite because the claim appears to restrict the moiety and the derivative with a hydrophobic character however, one having ordinary skill in the art would not unambiguously be able to ascertain which hydrogels and hydrophobic domains are suitable as the concept of suitability may vary depending upon the final use of the claimed product and upon the opinion of the individual end user. 

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.  On page 6, Applicant argues that the amendments to the claims have addressed all indefiniteness rejections; however, the rejection maintained above has not been addressed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 10-15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 4,772,594; publication date: 09/20/1988; cited in the IDS filed 01/17/2020) in view of Gravett et al. (US 9,326,934; issue date: 05/03/2016) and further in view of Dankers et al. (Adv. Mater 24, 2703-2709; publication year: 2012).

The claims are being examined in view of the following species elections: (A) the agent is mitomycin C, (B) the hydrogel is UPy-PEG hydrogel, and (C) the hydrophobic moiety is cholesterol.  

Hashimoto discloses a prodrug wherein the active agent mitomycin C is conjugated via a spacer (i.e. a “linker” per the instant claims) to cholesterol, which on administration is gradually converted to the parent compound (i.e. it is used for extended release of the mitomycin C; col 2; limitations of instant claims 1-3, 7, 8, and 10-15).
Thus, Hashimoto discloses the elected species of agent conjugated to the elected species of hydrophobic moiety.  
With regard to claims 4-6 and 22, Hashimoto discloses further that the conjugate may be delivered in a vehicle such as liposomes (col 2) but does not disclose a hydrogel.  
Gravett discloses delivering mitomycin C in a hydrogel (title, col 47).  
Thus, one having ordinary skill in the art would recognize hydrogel vehicles as suitable for delivery of mitomycin C.  
Gravett does not disclose the elected species of hydrogel: UPy-PEG.  
Dankers discloses a ureidopyrimidinone functionalized PEG hydrogel whose rheological and materials properties can be tuned through small molecular changes shows thixotropic behavior rendering it suitable for injection through needles or catheters (p 2704, 2706, and 2707).
It would have been prima facie obvious to formulate the cholesterol-mitomycin C conjugate disclosed by Hashimoto in the UPy-PEG hydrogel vehicle disclosed by Dankers.  One having ordinary skill in the art would have recognized hydrogels as suitable vehicles in general for delivery of mitomycin C in view of Gravett (see MPEP 2144.07).  The artisan of ordinary skill would have been motivated to deliver the cholesterol-mitomycin C conjugate disclosed by Hashimoto in the UPy-PEG hydrogel disclosed by Dankers in order to take advantage of the tunability of the gelling properties of the polymer.  One would have had a reasonable expectation of success because this would merely require combining the cholesterol-mitomycin C conjugate with the Upy-PEG hydrogel disclosed by Dankers according to the protocol disclosed therein for formulating protein active agents within the hydrogel (page 2708, right col).  
With respect to claim 9, the composition is suitable for local delivery by injection and therefore considered to fall within the scope of claim 9.
With respect to claim 20, the conjugate could be sold and therefore falls within the scope of claim 20.  

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.

On page 8, Applicant argues that Gravett discloses a gel forming substance that is mixed with drug and administered, wherein the hydrogel is formed in situ.  Applicant argues that this is different from the instant invention wherein the carrier is a hydrogel prior to administration. 
The examiner notes that the instant invention is characterized in the instant specification as “injectable” (page 14) and as having sol-gel properties such that the system may be switched between solution and gel with temperature and with pH (page 15).  The compositions disclosed by Gravett are flowable PEG-based polymers that form hydrogels upon application (see examples 1 and 3, for example).  The examiner considers Applicant’s characterization of Gravett’s invention to overstate the differences between Gravett and the instant invention.  Importantly, the obviousness conclusion relies upon the teachings of Hashimoto, Gravett, and Dankers in combination.  The examiner maintains the opinion that Gravett is sufficient to establish that one having ordinary skill would have considered mitomycin C to be a suitable drug for hydrogel-based carriers.  Dankers discloses that their UPy-modified PEG hydrogel is suitable for drug delivery (page 2703, left col), and has several advantages.  Therefore, it would have been prima facie obvious to deliver any drug suited for a hydrogel carrier using Dankers’ system.  Although Gravett’s focus is on in situ formation of the hydrogel, one having ordinary skill in the art would have recognized that PEG-based hydrogels in general are useful for drug delivery and controlled release applications (e.g. see Gravett: col 1, lines 47-53; col 75, lines 63-67; and col 97, examples 34 and 35).  

On page 8, Applicant argues that mitomycin C is included in a long list of active agents.  
The examiner considers this to support the position that many drugs would benefit from and be suited to delivery with a hydrogel vehicle. It would have been prima facie obvious to delivery any of the drugs listed by Gravett in a hydrogel system.  The fact that many drugs having varied structure and function are listed supports the conclusion that one having ordinary skill in the art would have recognized hydrogel-based carriers to provide drug delivery benefit to a broad array of active agents.  One having ordinary skill in the art would have been motivated to deliver any suitable drug (including mitomycin C) using the UPy-modified PEG hydrogel based upon the advantages of this system disclosed by Dankers.  

On page 8, Applicant argues that Gravett does not disclose mitomycin C conjugated to a hydrophobic compound.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The conjugation of mitomycin C to a hydrophobic substance is taught by Hashimoto.  

On page 9, Applicant argues that Dankers discloses protein delivery and does not contemplate or suggest the system for an agent such as mitomycin C conjugated to a hydrophobic compound.
The examiner respectfully disagrees that one having ordinary skill in the art would not have recognized the benefits described by Dankers for therapeutic polypeptide delivery would also extend to delivery of small molecules. The properties of the composition are tunable and the gel generally suitable for delivery to the body.  The examiner maintains that one having ordinary skill in the art would have found UPy-modified PEG hydrogels to provide benefits in controlled delivery of many active agents, even though proteins are the focus of Dankers’ study.  One having ordinary skill in the art, i.e. an individual with an advanced degree in biomedical and/or pharmaceutical sciences, would have recognized that the benefits described by Dankers of rheological and materials properties that can be tuned through small molecular changes and thixotropic behavior rendering it suitable for injection through needles or catheters would also benefit small molecule therapeutics, including mitomycin C.  With regard to Dankers’ silence on mitomycin C conjugated to a hydrophobic compound, this feature is taught by Hashimoto.  

On page 9, Applicant argues that although lipoplexes may be suitable for a mitomycin C conjugate this does not provide any teaching that would make the skilled person assume that hydrogels would be suitable, let alone advantageous for delivery of mitomycin C as a conjugate with a hydrophobic moiety.  Given the laundry list of thousands of compounds of varying classes, one having ordinary skill may already have some doubts for mitomycin C, let alone having any expectations for derivatives of mitomycin C.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 9, Applicant argues that one could only arrive at the subject matter as claimed by applying hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 9, Applicant argues that the UPy-Peg hydrogel surprisingly provided for an advantageous sustained release of agent, citing table 1 of the specification.  Applicant argues that none of the prior art documents envisioned such a sustained release. 
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the data are not at all commensurate in scope with the claims.  Claim 1 places no limitation on the identity of the agent, the hydrophobic moiety, or the hydrogel carrier, whereas single specific substances of each category are evaluated in the experiments cited by Applicant.  Additionally, no side-by-side comparison to the closest prior art has been provided.  One having ordinary skill in the art would have predicted that sustained release of any active agent could be achieved when the agent is distributed throughout any matrix because diffusion would be slowed by the matrix.  Hydrogels are commonly used in the art to provide sustained delivery of many active agents.  It is not clear at this point in prosecution what is unexpected about the data presented in the specification.  0

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617